internal_revenue_service national_office technical_advice_memorandum date tam-109310-00 cc intl b1 number release date index uil no case mis no district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a issue whether the export_clause of the united_states constitution art cl bars the internal_revenue_service from imposing the insurance premium excise_tax on a policy of insurance providing a mission risk guarantee against failure of a launched satellite conclusion an insurance_policy providing a mission risk guarantee against failure of a launched satellite is not exempt from the tax imposed by sec_4371 under the export_clause of the constitution because such policy does not insure goods in export transit facts a an insurance broker arranged for the issuance of several insurance policies by foreign insurers covering the launching of satellites into outer space a typical satellite launch insurance_policy provides for a mission risk guarantee against the partial failure constructive total failure or total failure of the launched satellite the typical policy states that a total failure occurs if the spacecraft does not arrive at its designated orbital location within days after launch or is completely destroyed or is otherwise rendered incapable of operation constructive total failure occurs if the actual or tam-109310-00 projected condition of the launched spacecraft days after launch is such that a performance multiplier is a certain amount or less or if the satellite is unable to transmit and or receive in any one of the primary conus beams partial failure occurs if the actual or projected condition of the launched spacecraft days after launch is such that a performance multiplier is between certain amounts coverage is also provided if the launched spacecraft is neither a successfully operating spacecraft nor a total failure but days after launch has less than a certain number of days of estimated remaining life coverage typically begins when the engines of the launch vehicles ignite for purposes of the launch and can continue until the satellite separates from the launch vehicle or up to five years after launch the typical policy does not allocate premiums between the launch phase and the in-orbit phase the insured parties are private entities that own the satellite for its entire useful_life a paid the excise_tax for insurance premiums under these policies pursuant to sec_4371 a filed a claim_for_refund of excise_taxes paid for the quarters ending and for quarter a claims that imposition of the excise_tax under sec_4371 is unconstitutional based on the united_states supreme court decision in 517_us_843 a claims that the launching of a satellite is an export for purposes of the export_clause because an export is any article which leaves the united_states regardless of whether or not the article arrives in a foreign_country a further claims that even assuming that the article must arrive in a foreign_country outer space which is not under the jurisdiction of any sovereign should be treated as a foreign_country law and analysis the export_clause of the united_states constitution art cl states that n o tax or duty shall be laid on articles exported from any state casualty insurance policies are taxable under sec_4371 or sec_4371 if issued by a foreign_insurer_or_reinsurer and issued to for or in the name of an insured a foreign_insurer_or_reinsurer is defined in sec_4372 as an insurer or reinsurer who is inter alia a foreign_corporation the term insured is defined in sec_4372 as a domestic_corporation or partnership or an individual resident_of_the_united_states against or with respect to hazards risks losses or following the supreme court’s opinion in international business machines the service issued notice_96_37 1996_2_cb_208 setting forth procedures for requesting a refund of insurance premium excise_taxes based on the court’s holding that the tax imposed by sec_4371 of the internal_revenue_code_of_1986 may not be applied to premiums_paid with respect to insurance covering risks associated with goods actually in export transit from the u s a filed its claim pursuant to notice_96_37 tam-109310-00 liabilities wholly or partly within the united_states or a foreign_corporation foreign_partnership or nonresident individual engaged_in_a_trade_or_business_within_the_united_states against or with respect to hazards risks losses or liabilities within the united_states the insured under the policies in issue are corporations organized in the united_states and thus are insureds under sec_4372 in united_states v international business machines corp the united_states supreme court held that the export_clause of the united_states constitution prohibits the assessment of nondiscriminatory federal taxes on goods in export transit u s pincite in doing so the court found that the excise_tax under sec_4371 as applied to casualty insurance issued by a foreign insurer to cover shipments of ibm’s products to its foreign subsidiaries was unconstitutional as the tax on insurance premiums was equivalent to taxes on the export goods themselves the supreme court refused to overrule its earlier opinion in 237_us_19 which had held that the export_clause prohibits imposition of a stamp tax on policies covering marine risks in thames mersey the court concluded that casualty insurance is an integral part of exportation in international business machines the government conceded that the court’s opinion in thames mersey covered the issue in the case however the government asked that the issue be re-examined since its underlying premise had been rejected in cases involving the commerce2 and import-export3 clauses and those clauses have historically been interpreted in harmony with the export_clause the supreme court however held that although it had rejected the reasoning behind the early commerce clause and import-export clause cases the differences in the language of the export_clause meant that shifts in the supreme court’s view of the commerce and import- export clauses did not govern its interpretation of the export_clause u s pincite- and the dissenting opinion looked to the text and the history of the export_clause to argue that the clause makes no mention of and has no bearing on taxes on services like insurance provided to exporters because the insurance service is not exported u s pincite the dissent noted that the debates at the constitutional convention focused on taxes on exported goods such as tobacco flour and rice not u s const art cl the commerce clause provides the congress shall have the power to regulate commerce with foreign nations and among the several states u s const art cl the import-export clause provides no state shall lay any imposts or duties on imports or exports tam-109310-00 services u s the dissent also noted that the majority’s opinion complicates the administration of sec_4371 by requiring some accommodation such as a proration of tax if a foreign insurer’s policy covers the domestic leg of a journey for all of a domestic company’s shipment of a certain type of merchandise or if a policy is taken out on a single shipment but part of the shipment is delivered in the united_states and part abroad u s the issue in international business machines is distinguishable from the issue in this case there was no dispute in international business machines that ibm exported property within the meaning of the export_clause in contrast the issue in this case is whether the launch of a communications satellite and its orbit of the earth during a period of years constitutes an article exported from any state the supreme court did not define the term export in international business machines since neither party to the litigation disputed that the policies covered goods being exported although there are cases that attempt to define the term export and whether an article needs to arrive in a foreign_country to be exported none of these cases is directly on point because none of them discuss satellite launches however the cases are instructive as to the fundamental requirements of an exportation of property in the constitutional sense sec_48_0-2 defines export for purposes of chapter sec_31 and sec_32 of the code as the severance of goods from the mass of things belonging to this country with an intention of uniting them to the mass of things belonging to some foreign_country the definition of export in sec_48_0-2 of the regulations is derived from the supreme court’s opinion in 190_us_143 this case involved a federal statute that allowed a credit for an import duty when an article subject_to such duty are used in the production of an article in the united_states and the resulting article is exported from the united_states the issue was whether a lubricating oil that was produced in part from an imported article on which duty was imposed was exported when such oil was used in connection with the operation of a ship leaving a u s port and bound for a foreign port in concluding that the oil was not exported the supreme court observed the following see eg 340_us_511 30_f3d_635 5th cir 8_fsupp2d_877 ct int’l trade see eg 228_us_525 907_f2d_1338 2d cir note however that sec_4371 is contained in chapter of the code tam-109310-00 the word export as used in the constitution and laws of the united_states generally means the transportation of goods from this to a foreign_country as the legal notion of emigrating is a going abroad with an intention of not returning so that of exportation is a severance of goods from the mass of things belonging to this country with an intention of uniting them to the mass of things belonging to some foreign_country or other citation omitted the issue in 183_us_151 was whether a federal statute imposing a tax on goods imported into puerto rico as applied to goods originating in the united_states is an impermissible tax or duty on exports the supreme court observed the following at page it is not too much to say that so far as our research has extended neither the word export import or impost is to be found in the discussion on this subject in reference other than foreign_commerce without some special form of words to show that foreign_commerce is not meant it follows that the word export should be applied only to goods exported to a foreign_country emphasis added in upholding the constitutionality of the tax on goods imported into puerto rico from the united_states the court concluded that such goods were not exported for purposes of the export_clause in part because puerto rico is not a foreign_country see also 181_us_283 in which involved a federal stamp tax imposed on bills of lading for property exported from the united_states in declaring the tax to be an unconstitutional violation of the export_clause the court also reflected its view that an export is the shipment of goods from the united_states to a foreign_country in the normal course of commerce as follows a bill of lading or some written instrument of the same import is necessarily always associated with every shipment of articles of commerce from the ports of one country to those of another the necessities of commerce require it emphasis added fairbank at page the supreme court’s definition of the term export in swan finch co was relied on in 163_f3d_855 4th cir the latter case involved a federal statute that bans exports to iran and the issue was whether a shipment of articles from the united_states to a third-country dubai and subsequently to iran constituted an export that is banned by the statute in discussing various interpretations of the term export the fourth circuit noted the following these definitions vary in specificity but all make clear that exportation tam-109310-00 involves the transit of goods from one country to another for the purpose of trade nearly a century ago the supreme court declared that the word ‘export’ as used in the constitution and laws of the united_states generally means the transportation of goods from this to a foreign_country citation omitted throughout this history exportation has consistently meant the shipment of goods to a foreign_country with the intent to join those goods with the commerce of that country emphasis added ehsan at page where congress or a federal_agency has acted on the subject of satellite launches it has acted to exempt the launching of space vehicles from the definition of an export the commercial space launch act u s c explicitly provides that satellite launches are not exports for purposes of the export control law section f of the act provides launch not an export - a launch vehicle or payload that is launched is not because of the launch an export for purposes of a law controlling exports commerce department export administration regulations pincite c f_r pt similarly define export to exclude a launch of a launch vehicle and payload for purposes of controlling export state department regulations pincite c f_r sec_120 a under the arms export control act u s c state that a launch vehicle or payload shall not by reason of the launching of such vehicle be considered an export the tariff act u s c 1484a states that articles launched from the united_states that return from space will not be considered an importation thus whenever the congress or a federal_agency has dealt with the issue it has determined that a satellite launch is not an export moreover the facts in international business machines are distinguishable from the facts in this case international business machines involved policies insuring shipments of products that were manufactured by the taxpayer to its foreign subsidiaries the products in international business machines were clearly goods in export transit title changed after the goods cleared customs in the foreign_country the policies in this case provide for a mission risk guarantee against the failure of a launched satellite during its launch and in-orbit phases in outer space which may continue up to five years after launch title to the satellite does not change hands the insured parties are private entities that own the satellite for its entire useful_life this case is more akin to insuring a ship or a truck on its way from the united_states to another destination and its continued performance rather than insuring goods in export transit tam-109310-00 imposition of the federal premium excise_tax on an insurance_policy covering the launch and subsequent orbit of a communications satellite does not in our view violate the export_clause of the constitution neither a launch rocket nor a satellite is an article being exported from the united_states since neither is entering the stream of commerce where they will be severed from the mass of goods belonging to the united_states and transferred to the mass of goods belonging to a foreign_country at no time is there a transfer of title to or ownership of the rocket or satellite thus the issue in this case is distinguishable from the issue in international business machines where it was not disputed that goods were being exported from the united_states moreover imposition of the federal premium excise_tax on an insurance_policy covering the launch and subsequent orbit of a communications satellite does not impinge on the purposes advanced by the founding fathers for the export_clause who were concerned with the fear that a congress controlled by the northern states could strangle the southern economy by levying an oppressive tax on exports as stated in 340_us_511 w hen the tax is on activities connected with the export or import the range of immunity cannot be so wide the broader definition which appellant tenders distorts the ordinary meaning of the terms and create a zone of tax immunity never before imagined we conclude that premiums on insurance providing a mission risk guarantee against failure of a launched satellite is not exempt from tax under sec_4371 because the policy does not insure goods in export transit for purposes of the export_clause caveat no opinion is expressed on as to whether the launching of a satellite constitutes the export of property or use of property without the united_states under any other federal tax provision a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent david m messer the harbor_maintenance_tax all dredged up and no place to go tulsa j comp intl
